Citation Nr: 0329260	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which determined that new and 
material evidence had not been submitted to warrant reopening 
a claim of entitlement to service connection for a low back 
condition that had been denied in 1955 on the grounds that a 
then current orthopedic examination revealed no back disease 
or disability.  

The case was previously before the Board in August 2001, at 
which time it was Remanded to obtain additional records.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The claims file does not include medical evidence of a 
nexus between current low back pathology and the veteran's 
military service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in September 2002 as well 
as the Supplemental Statement of the Case of February 2003.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran was treated in service for a back strain (derived 
from lifting ashes) together with occasional back complaints 
thereafter.  No significant abnormalities were appreciated.  
X-rays in service were entirely negative for any lumbar 
fracture.  Medical examination in November 1952 on separation 
was entirely negative for back pathology.  The veteran was 
afforded a VA back examination in May 1955 that reported the 
absence of any clinical evidence whatsoever of any back 
pathology.  In the context of the 1955 VA examination, the 
veteran reported no private hospitalization or medical 
treatment since separation.  In June 1966, the veteran 
underwent another VA examination in the context of another 
claim; however, no complaints or findings relating to the 
current claim were documented at that time.  

Treatment records dating from the latter 1990's document that 
the veteran then claimed a near 50 year history of back pain.  
Degenerative joint disease was diagnosed.  An old compression 
fracture was also appreciated.  Efforts to obtain relevant 
private records for the period prior to 1996 were 
unsuccessful.  Continuing symptomatology over the years has 
not been documented.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a back disability.  
In reaching this conclusion, the absence of back pathology on 
separation and in the context of a VA examination several 
years after separation weigh heavily against the claim as 
opposed to undocumented claims that he has experienced 
continuing symptomatology since service.  The Board also 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran's representative has argued that a recent VA 
examination should have provided an opinion as to the 
etiology of the veteran's current back pathology.  The Board 
did not require such an opinion in its August 2001 Remand.  
Moreover, in view of the fact that the veteran is currently 
in his 70's and because more than 50 years have expired since 
the veteran's military separation, the Board feels that 
obtaining such opinion would needlessly delay final 
adjudication of the claim.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

Entitlement to service connection for a back disability is 
denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

